Jenkins, P. J.
Where a tenant holding over arrested dispossessory warrant proceedings brought by a landlord, by filing, as required by section 5387 of the Civil Code (1910), a counter-affidavit and a bond conditioned that the tenant should pay to the landlord “ such sum, with costs, as may be recovered against her on the trial of the case,” and on a trial of issue a verdict and judgment for the landlord were rendered for a specified sum as double rent to the date of the trial, and directing the issue of a writ of possession against the tenant, and on the sheriff’s execution of the writ the tenant paid the full amount of the judgment and was ousted from the premises, a subsequent suit by the landlord against the tenant' and her surety on the original condemnation-money bond for double rent during the period from the date of the original judgment to the date of eviction under the writ of possession, will not lie, since the express conditions of the original bond were fulfilled by the rendition of the original judgment and its payment. Corbin v. McCrary, 23 Ga. App. 780, 781 (99 S. E. 472).

Judgment reversed.


Stephens and Bell, JJ., concur.